NOT FOR PUBLICATION                          FILED
                                                                          MAR 2 2016
                    UNITED STATES COURT OF APPEALS
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JOSE LEYVA CRUZ,                                 No. 13-71594

              Petitioner,                        Agency No. A072-668-382

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 24, 2016**

Before:      LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Jose Leyva Cruz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, protection under the Convention Against Torture (“CAT”), and voluntary


 *
      This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
departure. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d
1182, 1184-84 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s conclusion that even if Leyva

Cruz had established past persecution, a showing of changed conditions in

Guatemala rebutted any presumption of a well-founded future fear of persecution.

See Sowe v. Mukasey, 538 F.3d 1281, 1286 (9th Cir. 2008) (substantial evidence

supported agency’s conclusion that changed country conditions rebutted

presumption of a well-founded fear). Thus, we deny the petition as to Leyva

Cruz’s asylum claim.

      Because Leyva Cruz failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190

(petitioner’s burden of proof for withholding of removal is more demanding than

asylum).

      Substantial evidence also supports the agency’s denial of CAT relief because

Leyva Cruz did not establish it is more likely than not he would be tortured at the

instigation of, or with the acquiescence of, the Guatemalan government. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).


                                          2                                  13-71594
      We reject Leyva Cruz’s contention that the BIA erred in refusing his request

for a remand.

      Finally, Leyva Cruz did not raise a constitutional or legal claim regarding

the agency’s denial of voluntary departure, and we therefore lack jurisdiction to

review that discretionary determination. See 8 U.S.C. § 1229c(f); see also

Esquivel-Garcia v. Holder, 593 F.3d 1025, 1030 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-71594